J-S57034-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

TERRY LEE KUEHNER

                         Appellant                   No. 448 EDA 2014


         Appeal from the PCRA Order entered December 31, 2013
             In the Court of Common Pleas of Carbon County
            Criminal Division at No: CP-13-CR-0000691-2005


BEFORE: DONOHUE, MUNDY, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                     FILED NOVEMBER 05, 2014

      Appellant Terry Lee Kuehner pro se appeals from an order of the Court

of Common Pleas of Carbon County, which dismissed as untimely his petition

for writ of habeas corpus, which the court treated as a petition for collateral

relief under the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-46.

For the reasons set forth below, we affirm.

      The facts and procedural history underlying this case is undisputed.

Quoting the trial court’s opinion, we previously noted:
      On October 2, 2008, [Appellant] entered into a guilty plea to
      counts 2 and 5 of the information, which were aggravated
      assault (F2) and simple assault charge (M2) respectively.[FN] As
      part of his guilty plea, Appellant was sentenced to a term of
      imprisonment [of] not less than eighteen (18) months nor more
      than ten (10) years on the aggravated assault charge and to an
      imprisonment term of not less than six (6) months nor more
      than twelve (12) months on the simple assault charge. As the
      signed stipulation stated, the sentence for the simple assault
      was to run consecutive to the sentence of the aggravated
      assault.
      [FN: 18 Pa.C.S.A. §§ 2701(a) (1), (4).]
J-S57034-14



Commonwealth        v.    Kuehner,   No.   524    EDA    2012,   unpublished

memorandum at 1-2 (Pa. Super. filed October 22, 2012) (citations omitted).
      Appellant did not file a direct appeal. On August 15, 2011,
      Appellant filed a pro se petition for writ of habeas corpus in
      which Appellant alleged violations of the plea agreement.
      Appellant alleged that his sentences should have been run
      concurrently rather than consecutively. In furtherance of this
      claim, Appellant alleged in the petition (and now alleges on
      appeal from the denial of the petition) numerous theories by
      which he seeks to obtain relief. Appellant claims the consecutive
      sentencing scheme was the result of violations of due process,
      ineffective assistance of counsel, and breach of contract. The
      trial court dismissed Appellant’s petition for writ of habeas
      corpus for want of subject matter jurisdiction.

Id.   at 2.   On appeal, we treated Appellant’s habeas petition as a PCRA

petition, and concluded that it was untimely and, as a result, the court did

not err in dismissing it for lack of jurisdiction. Despite the untimely nature

of the petition, we nonetheless concluded that, because it was Appellant’s

first attempt to challenge his sentence, the appointment of counsel was

necessary.    Accordingly, we vacated the court’s order denying Appellant’s

habeas petition and remanded the matter to the court for the appointment

of counsel.

      On February 19, 2013, the PCRA court appointed Joseph V. Sebelin Jr.,

Esquire as Appellant’s counsel. On August 12, 2013, Attorney Sebelin filed a

petition to withdraw, which the court denied based on the counsel’s failure to

file a no-merit letter.    On August 26, 2013, Attorney Sebelin filed an

amended petition to withdraw, attaching as an exhibit the required no-merit

letter. In the amended petition to withdraw, Attorney Sebelin alleged that

he sought withdrawal as counsel “[a]s a result of [Appellant’s] refusal to


                                     -2-
J-S57034-14



communicate with [him], as well as [his] belief that [Appellant’s] claims lack

merit.” Amended Petition to Withdraw, 8/26/13, at ¶ 19. Moreover, in the

no-merit letter, Attorney Sebelin indicated that his review of the record and

his legal research led to the conclusion that Appellant’s habeas petition

treated as a PCRA petition was untimely and that Appellant failed to raise

any meritorious claims.     On December 3, 2013, the PCRA court sent

Appellant a Pa.R.Crim.P. 907 notice of its intent to dismiss the petition

without a hearing. Following receipt of Appellant’s response to the Rule 907

notice, on December 31, 2013, the court dismissed as untimely Appellant’s

habeas petition under the PCRA and granted Attorney Sebelin’s withdrawal

petition.

      Appellant appealed to this Court.     Following Appellant’s filing of a

Pa.R.A.P. 1925(b) statement of errors complained of on appeal, the PCRA

court issued a Pa.R.A.P. 1925(a) opinion. In its opinion, the court concluded

that Appellant’s petition for relief had to be dismissed under the PCRA

because the petition was untimely and Appellant failed to satisfy an

exception to the PCRA’s timeliness requirement.        PCRA Court Opinion,

2/18/14, at 7-8.




                                    -3-
J-S57034-14



        On appeal,1      Appellant appears to challenge the dismissal of his

habeas petition under the PCRA.2 After careful review of the parties’ briefs,

the record on appeal, and the relevant case law, we conclude that the PCRA

court’s Rule 1925(a) opinion authored by the Honorable Roger N. Nanovic,

thoroughly and adequately disposes of Appellant’s challenge to the dismissal

of his petition. See PCRA Court Opinion, 2/18/14, at 5-8. We, therefore,

affirm the PCRA court’s order dismissing Appellant’s habeas petition as an

untimely PCRA petition.3 We direct that a copy of the PCRA court’s February

18, 2014 Rule 1925(a) opinion be attached to any future filings in this case.

        Order affirmed.

____________________________________________


1
  “In reviewing the denial of PCRA relief, we examine whether the PCRA
court’s determination ‘is supported by the record and free of legal error.’”
Commonwealth v. Fears, 86 A.3d 795, 803 (Pa. 2014) (quoting
Commonwealth v. Rainey, 928 A.2d 215, 223 (Pa. 2007)).
2
  We note with disapproval that Appellant’s pro se brief fails to conform in
any way to the briefing requirements outlined in the Rules of Appellate
Procedure.    See Pa.R.A.P. 2101-2135.      Because of the deficiencies in
Appellant’s brief, we are unable to discern the exact nature of the
question(s) presented on appeal. Regardless, given the disposition of this
case on jurisdictional grounds, we need not address the merits of this case.
3
    As we recently explained:
        The PCRA’s time restrictions are jurisdictional in nature. Thus, if
        a PCRA petition is untimely, neither this Court nor the trial court
        has jurisdiction over the petition. Without jurisdiction, we simply
        do not have the legal authority to address the substantive
        claims.      Statutory time limitations are mandatory and
        interpreted literally; thus, a court has no authority to extend
        filing periods except as the statute permits.
Commonwealth v. Seskey, 86 A.3d 237, 241 (Pa. Super. 2014) (internal
citation and quotation marks omitted).



                                           -4-
J-S57034-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/5/2014




                          -5-
Circulated 10/14/2014 03:37 PM
Circulated 10/14/2014 03:37 PM
Circulated 10/14/2014 03:37 PM
Circulated 10/14/2014 03:37 PM
Circulated 10/14/2014 03:37 PM
Circulated 10/14/2014 03:37 PM
Circulated 10/14/2014 03:37 PM
Circulated 10/14/2014 03:37 PM